Citation Nr: 0826888	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  05-21 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a right knee condition.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from June 1980 to August 
1983.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in April 2007, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, for additional development.  The case 
is now before the Board for final appellate consideration.


FINDING OF FACT

The competent medical evidence, overall, does not show that 
the veteran incurred or aggravated a right knee condition 
during active duty, nor may it be so presumed.


CONCLUSION OF LAW

Service connection for a right knee condition is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in December 2003 that fully 
addressed all necessary notice elements and was sent prior to 
the initial AOJ decision in this matter.  The letter informed 
the appellant of what evidence was required to substantiate 
the claim and of the appellant's and VA's respective duties 
for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA and private 
treatment records.  The veteran set forth his contentions 
during a hearing before a Veterans Law Judge who is no longer 
at the Board, and was given the opportunity to testify again, 
before the undersigned Veterans Law Judge.  The appellant was 
afforded a VA medical examination in May 2007.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 
supra.

The veteran contends that he incurred a right knee disability 
while on active duty, due to strenuous exercising and 
jumping.  During a November 2005 Travel Board hearing he 
stated that he had not sought treatment in the last couple of 
years but did still have a problem with his knee.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2007).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for a right knee 
condition.

The veteran's service medical records show that in December 
1980 he complained of constant tingling of the right knee, 
with pain on bending.  The diagnosis was old Osgood-
Schlatter.  

The veteran's June 1983 separation report of medical history 
reflects that he denied a past or current "trick" or locked 
knee and did not know if he had past or current arthritis, 
rheumatism or bursitis, or bone, joint or other deformity.  
The report of the veteran's June 1983 separation medical 
examination provides that clinical evaluation of the lower 
extremities was normal and identifies no pertinent defects or 
diagnoses.  The physician's summary and elaboration section 
is negative. 

Overall, the veteran's service medical records are evidence 
against his claim as they fail to show that he had any right 
knee disability at separation, or indeed after December 1981.  

The record contains private treatment records dated since 
1990 and VA treatment records dated since 1995.  These are 
negative for complaints, symptoms, findings or diagnoses 
related to the right knee.  The United States Court of 
Appeals for the Federal Circuit has determined that a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).

A January 1998 VA outpatient treatment report provides that 
the veteran complained of increased pain in the knees, worse 
on the right than left.  He reported doing a lot of jumping 
in the military.  In this regard, the Board notes that the 
veteran's DD 214 lists his MOS as cannon crewman, and is 
negative for any indication that the veteran underwent 
significant stress due to jumping, such as parachute jumping.  
The pertinent assessment was knee pain - probable 
patellofemoral disease, vs. early osteoarthritis after 
significant stress on knees while in military (jumping).  

The Court has held that VA can not reject a medical opinion 
simply because it is based on a history supplied by the 
veteran and that the critical question is whether that 
history was accurate.  Kowalski v. Nicholson, 19 Vet. App. 
171 (2005); see, e.g., Coburn v. Nicholson, 19 Vet. App. 427, 
432 (2006) (reliance on a veteran's statement renders a 
medical report incredible only if the Board rejects the 
statements of the veteran).  In this case, the Board finds 
that the January 1998 outpatient report is entitled to very 
limited probative value as the veteran's service medical 
records and DD 214 show no significant stress from jumping.  
Thus the Board finds that the history of "significant stress 
on knees while in military (jumping)" is not accurate based 
on a review of service medical records.

The report of a May 2007 VA examination weighs against the 
veteran's claim.  The examination provides that the examiner 
reviewed the claims file and repeats the veteran's contention 
that he injured his right knee doing exercises and physical 
training while on active duty.  The report reviews the 
pertinent medical history and the results of current physical 
examination.  The diagnosis was early manifestation of 
degenerative joint disease of the right knee.  The examiner 
noted that she was unable to conclude that this was service 
related without resorting to mere speculation.  Distilled to 
its essence, this opinion means that there was no competent 
medical evidence linking the veteran's right knee condition 
to his service.  

The Board finds that the May 2007 VA examination report is 
more probative than the January 1998 VA outpatient treatment 
report.  The VA examination report was rendered upon thorough 
evaluation of the veteran and in accordance with VA 
examination protocols.  In particular, the VA examination 
report is the most recent evaluation of the veteran's 
disability and was specifically requested by the Board to 
address the etiology of the right knee condition.  The 
examiner reviewed the claims folder in conjunction with the 
examination and offered extensive testing results (including 
clinical range of motion testing and review of x-rays) in the 
examination report.  

With respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu, supra (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

Nevertheless, in this case to the extent that the veteran is 
able to observe continuity of the claimed right knee 
condition since service, his opinions are outweighed by the 
lack of pertinent findings at separation, the lack of 
objective medical evidence of the claimed condition for many 
years after separation, and the May 2007 medical opinion 
against his claim.

In sum, the medical evidence demonstrates that the veteran is 
not entitled to service connection for a right knee 
condition.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Service connection for a right knee condition is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


